Citation Nr: 0820411	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-07 071	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1968.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by the Milwaukee RO.  In September 2007, 
these matters were remanded to schedule a Travel Board 
hearing.  In April 2008 a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

At the outset it is noteworthy that the veteran was awarded a 
Combat Infantryman Badge (and is entitled to the relaxed 
evidentiary standards afforded under 38 U.S.C.A. § 1154).  It 
may be assumed that he was exposed to the types of noise 
trauma that are associated with combat.  The record also 
reflects that the veteran had postservice occupational noise 
exposure.

A July 1986 private medical record notes that he had a slight 
hearing loss at 4000 hertz, which was most likely noise 
induced.  On July 2006 VA examination, the audiologist opined 
that the onset of the veteran's hearing loss occurred after 
service.  The opinion explained that hearing loss due to 
acoustic trauma or high noise exposure occurs at the time of 
the incident and is not delayed in onset.  The veteran's 
representative at the Travel Board hearing noted the apparent 
inconsistency between these two opinions, and suggested that 
clarification might be indicated.  The Board agrees.

Regarding tinnitus, it was noted at the hearing that the July 
2006 VA examiner's opinion to the effect that it is not 
service-related appears to have been predicated on the 
premise that it was of recent onset (a 3 year history was 
noted on July 2006 examination).  The veteran testified that 
he had had tinnitus considerably prior to 2003.  On review of 
the record, the Board found that clinical records early in 
2001 note that the veteran had persistent tinnitus.  
Consequently, it does appear that that the examiner's opinion 
was based on a less than completely accurate factual record.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by an otolaryngologist to 
determine the likely etiology of his 
bilateral hearing loss and tinnitus.  The 
veteran's claims file (including this 
remand) must be reviewed by the examiner 
in conjunction with the examination.  
Based on review of the evidence in the 
claims file and evaluation of the 
veteran, the examiner should opine 
whether it is at least as likely as not 
(50% or better probability) that the 
veteran's bilateral hearing loss 
disability and/or tinnitus are related to 
his service to include as due to combat 
noise trauma therein.  The examiner must 
explain the rationale for the opinions 
given (and should specifically include 
comment on the opinions already of 
record, noted above). 

2.  The RO should then re-adjudicate 
these claims.  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the appellant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO. The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

